Callahan, J.
The applicant herein was absent from the United ■ States from December 6, 1925, to October 2, 1926, more than six months but less than a year. A consideration of his testimony on the hearing of his petition satisfies me that he has overcome any presumption that may have been created against him by more than six months’ absence. (U. S. Code, tit. 8, § 382, as amd.; 34 U. S. Stat. at Large, 596, as amd. by 45 id. 1513, approved March 2, 1929, in effect July 1,1929.) I accordingly admit him to citizenship.